KING, Circuit Judge, specially
concurring:
I concur in the judgment and in the analysis and application of Grutter in Judge Higginbotham’s opinion. No party challenged, in the district court or in this court, the validity or the wisdom of the Top Ten Percent Law. We have no briefing on those subjects, and the district court did not consider them. Accordingly, I decline to join Judge Higginbotham’s opinion insofar as it addresses those subjects.
EMILIO M. GARZA, Circuit Judge,
specially concurring:
Whenever a serious piece of judicial writing strays from fundamental principles of constitutional law, there is usually a portion of such writing where those principles are articulated, but not followed. So it goes in Grutter, where a majority of the Court acknowledged strict scrutiny as the appropriate level of review for race-based preferences in university admissions, but applied a level of scrutiny markedly less demanding. To be specific, race now matters in university admissions, where, if strict judicial scrutiny were properly applied, it should not.
Today, we follow Grutter*s lead in finding that the University of Texas’s race-conscious admissions program satisfies the Court’s unique application of strict scrutiny in the university admissions context. I concur in the majority opinion, because, despite my belief that Grutter represents a digression in the course of constitutional law, today’s opinion is a faithful, if unfortunate, application of that misstep. The Supreme Court has chosen this erroneous path and only the Court can rectify the error. In the meantime, I write separately to underscore this detour from constitutional first principles.
I
The Equal Protection Clause of the Fourteenth Amendment provides that no State shall “deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const, amend. XIV. One of *248the Amendment’s “core principles” is to “do away with all governmentally imposed discriminations based on race,” Palmore v. Sidoti 466 U.S. 429, 432, 104 S.Ct. 1879, 80 L.Ed.2d 421 (1984), and to create “a Nation of equal citizens in a society where race is irrelevant to personal opportunity and achievement.” Richmond v. J.A. Croson Co., 488 U.S. 469, 505-06, 109 S.Ct. 706, 102 L.Ed.2d 854 (1989). This is why “[r]acial and ethnic distinctions of any sort are inherently suspect and ... call for the most exacting judicial examination.” Miller v. Johnson, 515 U.S. 900, 904, 115 S.Ct. 2475, 132 L.Ed.2d 762 (1995) (quoting Regents of the Univ. of Cal. v. Bakke, 438 U.S. 265, 291, 98 S.Ct. 2733, 57 L.Ed.2d 750 (1978) (opinion of Powell, J.)). It matters not whether the racial preference is characterized as invidious or benign: strict scrutiny applies regardless of “the race of those burdened or benefitted by a particular classification.” Shaw v. Reno, 509 U.S. 630, 650-51, 113 S.Ct. 2816, 125 L.Ed.2d 511 (1993) (quoting Croson, 488 U.S. at 494, 109 S.Ct. 706). To survive such exacting scrutiny, laws classifying citizens on the basis of race must be “narrowly tailored to achieving a compelling state interest.” Miller, 515 U.S. at 904, 115 S.Ct. 2475.
In Grutter, the majority acknowledged these fundamental principles, see Grutter v. Bollinger, 539 U.S. 306, 326-27, 123 S.Ct. 2325, 156 L.Ed.2d 304 (2003), but then departed and held, for the first time, that racial preferences in university admissions could be used to serve a compelling state interest. Id. at 328, 123 S.Ct. 2325. Though the Court recognized that strict scrutiny should govern the inquiry into the use of race in university admissions, id. at 326, 123 S.Ct. 2325, what the Court applied in practice was something else entirely.
A
The Grutter majority asserts that “[sjtrict scrutiny is not ‘strict in theory, but fatal in fact.’ ” 539 U.S. at 326, 123 S.Ct. 2325 (quoting Adarand Constructors, Inc. v. Pena, 515 U.S. 200, 237, 115 S.Ct. 2097, 132 L.Ed.2d 158 (1995)). But since the Court began applying strict scrutiny to review governmental uses of race in discriminating between citizens, the number of cases in which the Court has permitted such uses can be counted on one hand.1 The Court has rejected numerous intuitively appealing justifications offered for racial discrimination, such as remedying general societal discrimination, see Croson, 488 U.S. at 496-98, 109 S.Ct. 706 (plurality opinion); enhancing the number of minority professionals available to work in under-served minority communities, see Bakke, 438 U.S. at 310-11, 98 S.Ct. 2733 (opinion of Powell, J.); and providing role models for minority students, see Wygant v. Jackson Bd. of Educ., 476 U.S. 267, 275-76, 106 S.Ct. 1842, 90 L.Ed.2d 260 (1986) (plurality opinion). In all of these cases, the Court found that the policy goals offered were *249insufficiently compelling to justify discrimination based on race.
In those rare cases where the use of race properly furthered a compelling state interest, the Court has emphasized that the means chosen must “work the least harm possible,” Bakke, 438 U.S. at 308, 98 S.Ct. 2733 (opinion of Powell, J.), and be narrowly tailored to fit the interest “with greater precision than any alternative means.” Grutter, 539 U.S. at 379, 123 S.Ct. 2325 (Rehnquist, C.J., dissenting) (quotation omitted). Moreover, the failure to consider available race-neutral alternatives and employ them if efficacious would cause a program to fail strict scrutiny. See Wygant, 476 U.S. at 280 n. 6, 106 S.Ct. 1842 (plurality opinion) (the “term ‘narrowly tailored’ ... requires consideration of whether lawful alternative and less restrictive means could have been used.”); see also Adarand, 515 U.S. at 237-38, 115 S.Ct. 2097; Croson, 488 U.S. at 507, 109 S.Ct. 706; Fullilove v. Klutznick, 448 U.S. 448, 537, 100 S.Ct. 2758, 65 L.Ed.2d 902 (1980) (Stevens, J., dissenting) (“Racial classifications are simply too pernicious to permit any but the most exact connection between justification and classification.”).
Beyond the use of race-neutral alternatives, the Court, pre-Grutter, had considered several other factors in determining whether race-conscious programs were narrowly tailored. Programs employing a quota system would fail this inquiry, as would programs of unlimited duration. See Bakke, 438 U.S. at 315-18, 98 S.Ct. 2733; Croson, 488 U.S. at 498, 109 S.Ct. 706. The Court looked to a program’s flexibility and its capacity for individualized consideration. See United States v. Paradise, 480 U.S. 149, 177, 107 S.Ct. 1053, 94 L.Ed.2d 203 (1987) (plurality opinion); Croson, 488 U.S. at 508, 109 S.Ct. 706. The Court also considered the relationship between the numerical goal and the percentage of minority group members in the relevant population, and whether the means chosen were likely to be overinclusive. See Croson, 488 U.S. at 506-10, 109 S.Ct. 706. Finally, the Court considered the program's burden on innocent third parties. See, e.g., Metro Broad., Inc. v. FCC, 497 U.S. 547, 630, 110 S.Ct. 2997, 111 L.Ed.2d 445 (1990) (O’Connor, J., dissenting) (programs should not “unduly burden individuals who are not members of the favored racial and ethnic groups”); Bakke, 438 U.S. at 308, 98 S.Ct. 2733 (opinion of Powell, J.).
Grutter changed this. After finding that racial diversity at the University of Michigan Law School (“Law School”) was a compelling governmental interest, the Court redefined the meaning of narrow tailoring. See Grutter, 539 U.S. at 387, 123 S.Ct. 2325 (Kennedy, J., dissenting) (“The Court, however, does not apply strict scrutiny. By trying to say otherwise, it undermines both the test and its own controlling precedents.”); see generally Ian Ayres & Sydney Foster, Don’t Tell, Don’t Ask: Narrow Tailoring After Grutter and Gratz, 85 Tex. L. Rev. 517 (2007). The Court replaced narrow tailoring’s conventional “least restrictive means” requirement with a regime that encourages opacity and is incapable of meaningful judicial review under any level of scrutiny. Courts now simply assume, in the absence of evidence to the contrary, that university administrators have acted in good faith in pursuing racial diversity, and courts are required to defer to their educational judgments on how best to achieve it. Grutter, 539 U.S. at 328-29, 123 S.Ct. 2325. What is more, the deference called for in Grutter seems to allow universities, rather than the courts, to determine when the use of racial preferences is no longer compelling. See id. at 343, 123 S.Ct. 2325 (“We take the Law School at its word that it would ‘like nothing better than to find a race-neutral *250admissions formula’ and will terminate its race-conscious admissions program as soon as practicable.”). This new species of strict scrutiny ensures that only those admissions programs employing the most heavy-handed racial preferences, and those programs foolish enough to maintain and provide conclusive data, will be subject to “exacting judicial examination.” Miller, 515 U.S. at 904, 115 S.Ct. 2475. Others, like the University of Michigan in Grutter, and the University of Texas here, can get away with something less.
B
Setting aside for a moment Grutter's finding that racial diversity within the Law School was a compelling state interest, see infra Sections I.D and III, I find troubling the Court’s treatment of whether the Law School’s chosen means — using race as a “plus” factor' — was narrowly tailored to achieving that end. The Court discussed five hallmarks of a narrowly tailored race-conscious admissions program in answering this question: (1) the absence of quotas; (2) a program that does not unduly harm any racial group; (8) serious, good-faith consideration of race-neutral alternatives; (4) a program that contains a sunset provision or some logical end point; and (5) individualized consideration of all applicants. See 539 U.S. at 335-43, 123 S.Ct. 2325. The Court’s opinion effectively emptied at least three of these criteria of their probative content, leaving the first and fifth as determinative in any narrow tailoring inquiry. See Ayres & Foster, 85 Tex. L. Rev. at 543.
First, Grutter defined a quota as reserving a fixed number or percentage of opportunities for certain minority groups, and insulating individuals from those groups from competition with all other candidates for available seats. Id. at 333-36, 123 S.Ct. 2325. These prohibitions were clear well before Grutter. See Bakke, 438 U.S. at 317, 98 S.Ct. 2733; Croson, 488 U.S. at 496, 109 S.Ct. 706. Only those programs with overt numerical set-asides or separate minority admissions tracks would fail this requirement.
Next, the Court found that race-conscious admissions programs do not unduly burden innocent third parties so long as they provide individualized consideration. Grutter, 539 U.S. at 341, 123 S.Ct. 2325 (“[I]n the context of its individualized inquiry into the possible diversity contributions of all applicants, the Law School’s race-conscious admissions program does not unduly harm nonminority applicants.”). Here, the Court collapsed the second narrow tailoring criterion into the fifth.
Grutter also held that there were no workable race-neutral alternatives at the Law School, such as “using a lottery system” or “decreasing the emphasis for all applicants on undergraduate GPA and LSAT scores.” Id. at 340, 123 S.Ct. 2325. The Court likewise rejected the United States’ argument that the Law School’s plan was not narrowly tailored because race-neutral alternatives that had proven effective elsewhere (i.e., the percentage plans utilized in California, Florida, and Texas) were available and would deliver the educational benefits the Law School was seeking. Id. The Court held that “[njarrow tailoring does not require exhaustion of every conceivable race-neutral alternative ---- Narrow tailoring does, however, require serious, good faith consideration of workable race-neutral alternatives that will achieve the diversity the university seeks.” Id. at 339, 123 S.Ct. 2325. After Grutter, universities are no longer required to use the most effective race-neutral means. So long as admissions officials have given “serious, good faith consideration” to such programs, they are free to pursue less effective alter*251natives that serve the interest “about as well.” Id. (citing Wygant, 476 U.S. at 280 n. 6, 106 S.Ct. 1842 (plurality opinion)). Thus, this third criterion is now essentially without meaning. Given the deference that universities’ educational judgments are to be afforded post-Grutter, “serious, good faith consideration” is a peculiarly low bar that will be satisfied in most every case. Compare id. at 339, 123 S.Ct. 2325 (narrow tailoring “require[s] serious, good faith consideration of workable race-neutral alternatives”), with id. at 329, 123 S.Ct. 2325 (“[Gjood faith on the part of a university is ‘presumed’ absent a showing to the contrary.”) (citation and internal quotation marks omitted).
Finally, while the Court acknowledged that race-conscious admissions programs must be limited in time, such as by sunset provisions or periodic reviews to determine whether the preferences remain necessary, the Court suspended application of this criterion for twenty-five years. Id. at 343, 123 S.Ct. 2325 (“We expect that 25 years from now, the use of racial preferences will no longer be necessary to further the interest approved today.”). In doing so, the Grutter majority simply accepted the Law School’s promise that it would terminate its race-conscious policies as soon as possible. See id. at 343, 123 S.Ct. 2325 (“We take the Law School at its word that it would ‘like nothing better than to find a race-neutral admissions formula’ and will terminate its race-conscious admissions program as soon as practicable.”). The Court’s approval here is remarkable given the constitutional gravity of this experiment (i.e., the Law School’s allocation of preferences along racial lines). This fourth criterion will now be considered satisfied with little or no showing on the part of university administrators, at least until 2028.
And thus, all that truly remains of strict scrutiny’s narrow tailoring inquiry postGrutter is the requirement of “individualized consideration.” But what does this term mean specifically? Grutter never tells us. Moreover, the weight given to race as part of this individualized consideration is purposefully left undefined, making meaningful judicial review all but impossible.
C
In Grutter, the University of Michigan Law School sought to achieve a student body that was both academically strong and diverse along several dimensions, including race. There, the Court endorsed the Law School’s “highly individualized, holistic review of each applicant’s file, giving serious consideration to all the ways an applicant might contribute to a diverse educational environment.” Id. at 337, 123 S.Ct. 2325. The Court noted approvingly that the Law School had “no policy ... of automatic acceptance or rejection based on any single ‘soft’ variable.” Id. The Grutter majority permitted the use of race and ethnicity as “plus” factors within the Law School’s holistic review, but this simply raises the question: how much of a plus?2 Grutter did not say.
Instead, the Court implicitly forbade universities from quantifying racial preferences in their admissions calculus. Contrasting the admissions system found unconstitutional in Gratz, the Grutter majority noted that “the Law School awards no mechanical, predetermined diversity ‘bonuses’ based on race or ethnicity.” Id. (citing Gratz v. Bollinger, 539 U.S. 244, *252271-72, 123 S.Ct. 2411, 156 L.Ed.2d 257 (2003)). On this view, rigid point systems that allocate preference points for racial and ethnic status are unconstitutional because they “preclude!] admissions counselors from conducting the type of individualized consideration the Court’s opinion in Grutter requires.” Gratz, 539 U.S. at 277, 123 S.Ct. 2411 (O’Connor, J., concurring) (citation omitted).
But it is not clear, to me at least, how using race in the holistic scoring system approved in Grutter is constitutionally distinct from the point-based system rejected in Gratz3 If two applicants, one a preferred minority and one nonminority, with application packets identical in all respects save race would be assigned the same score under a holistic scoring system, but one gets a higher score when race is factored in, how is that different from the mechanical group-based boost prohibited in Gratz? Although one system quantifies the preference and the other does not, the result is the same: a determinative benefit based on race.
Grutter’s new terminology like “individualized consideration” and “holistic review” tends to conceal this result. By obscuring the University of Michigan’s use of race in these diffuse tests, the Court allowed the Law School to do covertly what the undergraduate program could not do overtly. See Gratz, 539 U.S. at 270-76, 123 S.Ct. 2411. This much is clear and has been discussed elsewhere.4 I write separately to add my view, confirmed while deciding this appeal, that Grutter’s narrow tailoring inquiry — now reduced to testing for individualized consideration — is incapable of meaningful judicial review.
Traditionally, strict scrutiny required that the overall benefits of programs employing racial classifications justified the overall costs.5 See Ayres & Foster, 85 Tex. L. Rev. at 526 & n. 38. In Grutter, not only did the Court fail to conduct such an analysis, it rejected the only means for measuring the constitutionally relevant costs and benefits. Id. Although I disagree with the Court that race-conscious policies can ever serve a compelling interest in university admissions, by prohibiting race and ethnicity from being quantified at all, Grutter eliminated any chance for courts to critically evaluate whether race is, in fact, the defining feature of an admissions packet. Post-Grutter, there is no way to assess how much of a “plus” race gets as a plus-factor in any admissions system. And without the ability to measure the number of “but-for” admits (i.e., *253admitted minority students for whom race was the decisive factor), courts cannot meaningfully evaluate whether a university’s use of race fits its asserted interest narrowly. See id. at 527-41, 575-82.6 In short, it is impossible to subject such uses of race to strict scrutiny. Grutter rewards admissions programs that remain opaque.
Even assuming the Court’s “educational benefits of diversity” justification holds true, see infra Section I.D, there are far more effective race-neutral means of screening for the educational benefits that states like Michigan and Texas ostensibly seek. To the degree that state universities genuinely desire students with diverse backgrounds and experiences, race-neutral factors like specific hardships overcome, extensive travel, leadership positions held, volunteer and work experience, dedication to particular causes, and extracurricular activities, among many other variables, can be articulated with specificity in the admissions essays.7 These markers for viewpoint diversity are far more likely to translate into enhanced classroom dialogue than a blanket presumption that race will do the same. Moreover, these markers represent the kind of life experiences that reflect industry. Race cannot. While race inevitably colors an individual’s life and views, that facet of race and its impact on the individual can be described with some precision through an admissions essay. We should not presume that race shapes everyone’s experiences in the same ways and award preference (or a bonus, or a “plus”) accordingly. Such a policy, however labeled, is not narrowly tailored.
Finally, the Court’s unusual deference to educators’ academic judgments that racial diversity is a compelling interest, coupled with the deference allegedly owed to their determination of when the use of race is no longer necessary, see id. at 343, 123 S.Ct. 2325, would appear to permit race-based policies indefinitely. For example, notwithstanding that a university’s race-conscious policies had achieved 25% African-American and 25% Hispanic enrollment in the student body generally, that university could still justify the use of race in admissions if these minority students were disproportionately bunched in a small number of classes or majors. In fact, the majority’s application of Grutter today reaches just such a result.
Despite Top Ten Percent’s demonstrable impact on minority enrollment at the University of Texas, the majority opinion holds that the University’s use of race in admissions can be justified by reference to the paucity of minority students in certain majors:
While the [Top Ten Percent] Law may have contributed to an increase in overall minority enrollment, those minority *254students remain clustered in certain programs, severely limiting the beneficial effects of educational diversity. For example, nearly a quarter of the undergraduate students in UT’s College of Social Work are Hispanic, and more than 10% are African-American. In the College of Education, 22.4% of students are Hispanic and 10.1% are African-American. By contrast, in the College of Business Administration, only 14.5% of the students are Hispanic and 3.4% are African-American. It is evident that if UT is to have diverse interactions, it needs more minority students who are interested in and meet the requirements for a greater variety of colleges, not more students disproportionately enrolled in certain programs.
Ante at 240. If this is so, a university’s asserted interested in racial diversity could justify race-conscious policies until such time as educators certified that the elusive critical mass had finally been attained, not merely in the student body generally, but major-by-major and classroom-by-classroom.
Given the “large-scale absence of African-American and Hispanic students from thousands of classes” at the University of Texas, Fisher, 645 F.Supp.2d at 607, today’s decision ratifies the University’s reliance on race at the departmental and classroom levels, and will, in practice, allow for race-based preferences in seeming perpetuity. Such a use of race “has no logical stopping point” and is not narrowly tailored. See Croson, 488 U.S. at 498, 109 S.Ct. 706 (citing Wygant, 476 U.S. at 275, 106 S.Ct. 1842). Allowing race-based social engineering at the university level is one thing, but not nearly as invasive as condoning it at the classroom level. I cannot accept that the Fourteenth Amendment permits this level of granularity to justify dividing students along racial lines.
D
The same imprecision that characterizes Grutter's narrow tailoring analysis casts doubt on its discussion of racial diversity as a compelling state interest. Grutter found that the Law School had a compelling interest in “securing the educational benefits of a diverse student body,” and that achieving a “critical mass” of racially diverse students was necessary to accomplish that goal. Id. at 333, 123 S.Ct. 2325. The Law School defined “critical mass” as “a number that encourages underrepresented minority students to participate in the classroom and not feel isolated ... or like spokespersons for their race.” Id. at 318-19, 123 S.Ct. 2325. The Court clarified: “critical mass is defined by reference to the educational benefits that diversity is designed to produce.” Id. at 330,123 S.Ct. 2325. Justice O’Connor’s majority opinion identified three such constitutionally relevant benefits: (i) increased perspective in the classroom; (ii) improved professional training; and (iii) enhanced civic engagement. Id. at 330-33, 123 S.Ct. 2325. The first element is based on Justice Powell’s focus in Bakke on the campus-level benefits of diversity. The second two are new.8
*255My difficulty with Grutter’s “educational benefits of diversity” discussion is that it remains suspended at the highest levels of hypothesis and speculation. And unlike ordinary hypotheses, which must be testable to be valid, Grutter’s thesis is incapable of testing. Justice O’Connor’s majority opinion rests almost entirely on intuitive appeal rather than concrete evidence.
1
The first constitutionally relevant benefit that makes up Grutteids compelling interest is racial diversity’s direct impact in the classroom. Here, the Court concluded that diverse perspectives improve the overall quality of education because “classroom discussion is livelier, more spirited, and simply more enlightening and interesting when students have the greatest possible variety of backgrounds.” Id. at 330, 123 S.Ct. 2325 (internal quotation marks omitted). This rationale conforms to Justice Powell’s opinion in Bakke that universities should pursue “[t]he atmosphere of speculation, excitement and creation” that is “promoted by a diverse student body.” 438 U.S. at 312, 98 S.Ct. 2733 (opinion of Powell, J.).9 I question the validity of this surmise.
Nonetheless, assuming a critical mass of minority students could perceptibly improve the quality of classroom learning, how would we measure success? By polling students and professors, as the University of Texas has done?10 How would we know whether the substantial social harm we are tolerating by dividing students based on race is worth the cost? That classroom discussion is, in fact, being enhanced? How can a party prove that it is? How can an opposing party prove that it is not?
My concern with allowing viewpoint diversity’s alleged benefits to justify racial preference is that viewpoint diversity is too theoretical and abstract. It cannot be proved or disproved. Sure, the Grutter majority cited to expert reports and amicus briefs from corporate employers as evidence that student body diversity improves educational outcomes and better prepares students for the workforce. Id. at 330, 123 S.Ct. 2325. But this support can be easily manipulated.11 If all a university “need do is find ... report[s],” studies, or surveys to implement a race-conscious admissions policy, “the constraints of the Equal Protection Clause will, in effect, have been rendered a nullity.” Croson, 488 U.S. at 504, 109 S.Ct. 706; see also J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 139 n. 11, 114 S.Ct. 1419, 128 L.Ed.2d 89 (1994) (“[Classifications that rest on impermissible stereotypes violate the Equal Protection Clause, even when some statistical support can be conjured up for the generalizations.”). Grutter permits race-based preferences on nothing more than intuition — the type that strict scrutiny is designed to protect *256against. See 539 U.S. at 327, 123 S.Ct. 2325 (“Absent searching judicial inquiry into the justification for such race-based measures, we have no way to determine what classifications are benign or remedial and what classifications are in fact motivated by illegitimate notions of racial inferiority or simple racial politics.”) (citation and internal quotation marks omitted).
Grutter and Bakke err by simply assuming that racial diversity begets greater viewpoint diversity. This inference is based on the assumption that members of minority groups, because of their racial status, are likely to have unique experiences and perspectives incapable of expression by individuals from outside that group. But as the Court has recognized elsewhere, the Constitution prohibits state decisionmakers from presuming that groups of individuals, whether classified by race, ethnicity, or gender, share such a quality collectively. See Miller, 515 U.S. at 914, 115 S.Ct. 2475 (the Equal Protection Clause forbids “the demeaning notion that members of the defined racial groups ascribe to certain ‘minority views’ that must be different from those of other citizens.”) (citation omitted). There is no one African-American or Hispanic viewpoint,12 and, in fact, Grutter approved the Law School’s diversity rationale precisely because of the role that racial diversity can play in dispelling such falsehoods. See id. at 320, 123 S.Ct. 2325 (citing expert testimony suggesting that “when a critical mass of underrepresented minority students is present, racial stereotypes lose their force because nonminority students learn there is no ‘minority viewpoint’ but rather a variety of viewpoints among minority students.”); and id. at 333,123 S.Ct. 2325 (“[Diminishing the force of such stereotypes is a crucial part of the Law School’s mission, and one that it cannot accomplish with only token numbers of minority students.”).
Grutter sought to have it both ways. The Court held that racial diversity was necessary to eradicate the notion that minority students think and behave, not as individuals, but as a race. At the same time, the Court approved a policy granting race-based preferences on the assumption that racial status correlates with greater diversity of viewpoints.
2
Grutter’s second asserted educational benefit of diversity relates to improved professional training. Here, Justice O’Connor writes that diversity “promotes cross-racial understanding, helps to break down racial stereotypes, and enables students to better understand persons of different races.” Id. at 330, 123 S.Ct. 2325 (internal quotation marks and brackets omitted). Such training is essential, the argument goes, for future leaders who will eventually work within and supervise a racially diverse workforce. Id. at 330-31, 123 S.Ct. 2325.
State universities are free to define their educational goals as broadly as needed to serve the public interest. We defer to educators’ professional judgments in set*257ting those goals. Grutter, 539 U.S. at 328, 123 S.Ct. 2325 (“Our holding today is in keeping with our tradition of giving a degree of deference to a university’s academic decisions, within constitutionally proscribed limits.”). My concern, discussed throughout this opinion, is not that Grwtter commands such deference, but that it conflated the deference owed to a university’s asserted interest with deference to the means used to attain it. See id. at 388, 123 S.Ct. 2325 (Kennedy, J., dissenting) (“The Court confuses deference to a university’s definition of its educational objective with deference to the implementation of this goal.”).
There is, however, one aspect of the Court’s “improved professional training” rationale that I find especially troubling. While Grwtter made much of the role that educational institutions play in providing professional training, see id. at 331, 123 S.Ct. 2325 (“We have repeatedly acknowledged the overriding importance of preparing students for work and citizenship”), the cases the Court relied on involved primary and secondary schools. See id. (citing Plyler v. Doe, 457 U.S. 202, 221, 102 S.Ct. 2382, 72 L.Ed.2d 786 (1982) (describing education as pivotal to “sustaining our political and cultural heritage”) and ibid. (citing Brown v. Bd. of Educ., 347 U.S. 483, 493, 74 S.Ct. 686, 98 L.Ed. 873 (1954) (“education ... is the very foundation of good citizenship.”)). I question whether these cases apply with equal force in the context of higher education, where academic goals are vastly different from those pursued in elementary and secondary schools. Moreover, a university’s self-styled educational goals, for example, promoting “cross-racial understanding” and enabling students “to better understand persons of different races,” could just as easily be facilitated in many other public settings where diverse people assemble regularly: in the workplace, in primary and secondary schools, and in social and community groups. See Grutter, 539 U.S. at 347-48, 123 S.Ct. 2325 (Scalia, J., dissenting). I do not believe that the university has a monopoly on furthering these societal goals, or even that the university is in the best position to farther such goals. Notwithstanding an institution’s decision to expand its educational mission more broadly, the university’s core function is to educate students in the physical sciences, engineering, social sciences, business and the humanities, among other academic disciplines.
3
Finally, Grwtter articulated a third benefit of racial diversity in higher education: enhancing civic engagement. Here, the Court wrote that:
Effective participation by members of all racial and ethnic groups in the civic life of our Nation is essential if the dream of one Nation, indivisible, is to be realized.
In order to cultivate a set of leaders with legitimacy in the eyes of the citizenry, it is necessary that the path to leadership be visibly open to talented and qualified individuals of every race and ethnicity. All members of our heterogeneous society must have confidence in the openness and integrity of educational institutions that provide this training .... Access to [higher] education ... must be inclusive of talented and qualified individuals of every race and ethnicity, so that all members of our heterogeneous society may participate in the educational institutions that provide the training and education necessary to succeed in America.
Id. at 332-33, 123 S.Ct. 2325.
Unlike the first two “educational benefits of diversity,” which focused on improv*258ing classroom discussion and professional training, this third claimed benefit plainly has nothing to do with the university’s core education and training functions. Instead, Grutter is concerned here with role that higher education plays in a democratic society, and the Court suggests that affirmative action at public universities can advance a societal goal of encouraging minority participation in civic life.13 This proposition lacks foundation.
If a significant portion of a minority community sees our nation’s leaders as illegitimate or lacks confidence in the integrity of our educational institutions, as Grutter posits in the block quote above, see id., 539 U.S. at 332, 123 S.Ct. 2325, I doubt that suspending the prevalent constitutional rules to allow preferred treatment for as few as 15-40 students, see infra Section II, is likely to foster renewed civic participation from among that community as a whole.14
Grutter replaced Bakke’s emphasis on diversity in educational inputs with a new emphasis on diversity in educational outputs. By expanding Justice Powell’s original viewpoint diversity rationale to include diversity’s putative benefits in the workforce and beyond (i.e., inspiring a sense of civic belonging in discouraged minority communities), the Court has endorsed a compelling interest without bounds. PostGrutter, it matters little whether racial preferences in university admissions are justified by reference to their potential for improved discussion in individual classrooms, or even at the university generally. Now such preferences can be justified based on their global impact. By removing the focus of attention from diversity’s educational value at the campus level, the Court has ensured that the “educational benefits of diversity” will accommodate all university affirmative action plans as compelling.
E
Finally, by using metaphors, like “critical mass,” and indefinite terms that lack conceptual or analytical precision, but rather sound in abject subjectivity, to dress up constitutional standards, Grutter fails to provide any predictive value to courts and university administrators tasked with applying these standards consistently. And notwithstanding the Court’s nod to federalism, Grutter's ambiguity discourages States from experimenting or departing from the one accepted norm. See id. at 342, 123 S.Ct. 2325 (citing United States v. Lopez, 514 U.S. 549, 581, 115 S.Ct. 1624, 131 L.Ed.2d 626 (1995) (Kennedy, J., concurring) (“[T]he States may perform their role as laboratories for experimentation to devise various solutions where the best solution is far from clear.”)). In the absence of clear guidance, public universities nationwide will simply model their programs after the one approved in Grutter rather than struggle *259with the risks and uncertain benefits of experimentation. That is exactly what has occurred here. With one exception — the Top Ten Percent law — the race-conscious admissions policy that we review today is identical to the program used at the Law School.
II
As mentioned at the outset, I concur in the opinion because I believe today’s decision is a faithful application of Grutter’s teachings, however flawed I may find those teachings to be. I am compelled to follow the Court’s unusual deference towards public university administrators in their assessment that racial diversity is a compelling interest, as well as the Court’s refashioned narrow-tailoring inquiry. See 28 U.S.C. § 453. My difficulty is not necessarily with today’s decision, but with the one that drives it. Nonetheless, there is one aspect of Judge Higginbotham’s thoughtful opinion that gives me pause about whether Grutter compels the result we reach today. Ultimately, and regrettably, I recognize that the deference called for by Grutter may make this concern superfluous.
As today’s opinion notes, the University of Texas’s race-conscious admissions policy is nearly indistinguishable from the program approved by the Supreme Court in Grutter.15 Ante at 216-17, 217-18, 230. As such, the majority opinion summarily finds that, like the Law School in Grutter, the University of Texas has a compelling interest in obtaining the educational benefits of diversity in its undergraduate program. Id. at 230-31. After affording all deference due, today’s decision focuses on the efficacy of the University’s race-conscious admissions policy. Id. at 232-33 (“[Wjhile we focus on the University’s decision to adopt a Grutter-like plan, admissions outcomes remain relevant evidence of the plan’s necessity — a reality check.”). In my view, the efficacy of the University’s race-based admissions policy is more than merely relevant, it is dispositive.
The plaintiffs here argue that the University of Texas’s interest in obtaining a racially diverse student body is not compelling because the University has already achieved critical mass by way of Texas’s Top Ten Percent law. See Tex. Educ. Code § 51.803 (1997). The University disagrees. This claim is difficult to evaluate. The University refuses to assign a weight to race or -to maintain conclusive data on the degree to which race factors into admissions decisions and enrollment yields. See Fisher, 645 F.Supp.2d at 608-09 (“At no point in the process is race considered individually or given a numerical value; instead, the file is evaluated in its entirety in order to provide a better understanding of the student as a person and place her achievements in context.”). Whether the University of Texas’s use of race is narrowly tailored turns on whether its chosen means — using race as a plus factor in the University’s holistic scoring system — are effective, not just in theory, but also in practice.
If, apart from the Top Ten Percent law, the University of Texas’s race-conscious admissions program added just three-to-five African-American students, or five-to-ten Hispanic students, to an entering freshman class of 6,700, that policy would completely fail to achieve its aims and would not be narrowly tailored. See Ayres & Foster, 85 Tex. L. Rev. at 523 n. 27 (“At least as a theoretical matter, narrow tailoring requires not only that the preferences not be too large, but also that they not be *260too small so as to fail to achieve the goals of the relevant compelling government interest.”). The marginal benefit of adding just five or ten minority students to a class of this size would be negligible and have no perceptible impact on the “educational benefits that diversity is designed to produce.” Grutter, 539 U.S. at 330, 123 S.Ct. 2325 (“[Cjritical mass is defined by reference to the educational benefits that diversity is designed to produce.”).16 This is especially so, if, as the district court suggests, “the large-scale absence of African-American and Hispanic students from thousands of classes indicates UT has not reached sufficient critical mass for its students to benefit from diversity and illustrates UT’s need to consider race as a factor in admissions in order to achieve those benefits.” Fisher, 645 F.Supp.2d at 607 (citing statistics showing that in 2002, the University offered over 5,631 classes, 79% of which (4,448) had just one or zero African-American students; 30% of classes (1,689) had zero or one Hispanic students).17 So, the controlling question is, “Is the University of Texas’s race-conscious policy effective?” And by effective, I do not mean that every statistically insignificant gain (i.e., adding one, three, or five students at the margin) qualifies. The constitutional inquiry for me concerns whether the University’s program meaningfully furthers its intended goal of increasing racial diversity on the road to critical mass. I find it does not.
In the 2008 admissions cycle, 29,501 students applied to the University of Texas. See Fisher, 645 F.Supp.2d at 590. Less than half, 12,843, were admitted and 6,715 ultimately enrolled.18 Id. Of these enrolled students, 6,322 came from Texas high schools.19 See Implementation and *261Results of the Texas Automatic Admissions Laiv (HB 588) at the University of Texas at Austin, October 28, 2008 at 7 (“2008 Top Ten Percent Report”). 5,114 (80.9% of enrolled Texas residents) of these students were a product of Top Ten Percent, meaning that, at most, 1,208 (19.1%) enrolled non-Top Ten Percent Texas residents had been evaluated on the basis of their AI/PAI scores. Id.
Of the 363 African-American freshmen from Texas high schools that were admitted and enrolled (6% of the 6,322-member enrolling class from Texas high schools), 305 (4.8%) were a product of Top Ten Percent, while 58 (0.92%) African-American enrollees had been evaluated on the basis of their AI/PAI scores.20 See 2008 Top Ten Percent Report at 7. For the 1,322 (21%) total enrolled in-state Hispanic students, 1,164 (18.4% of enrolled in-state students) were a product of Top Ten Percent, while 158 (2.5%) had been evaluated on the basis of their AI/PAI scores. Id. We know that in some cases an applicants’ AI score is high enough that the applicant is granted admission based on that score alone. But we do not have data to show how many of these 58 African-American and 158 Hispanic students were admitted automatically based on their AI scores, which are race-neutral, and how many were admitted after factoring in the students’ PAI scores, which use the University’s Grutter-kke holistic evaluation plan and include consideration of an applicant’s race as one of seven “special circumstances.” Nonetheless, assuming that all 58 and 158 African-American and Hispanic students, respectively, were admitted on the basis of their combined AI and PAI scores (i.e., that none of these minority students gained admission on the basis of their race-neutral Academic Index score alone), the question is whether the University’s use of race, which is a “highly suspect tool,” Croson, 488 U.S. at 493, 109 S.Ct. 706, as part of the PAI score contributes a statistically significant enough number of minority students to affect critical mass at the University of Texas.
We do not know, because the University does not maintain data, the degree to which race influenced the University’s admissions decisions for any of these enrolled students or how many of these students would not have been admitted but-for the use of race as a plus factor. But assuming the University gave race decisive weight in each of these 58 African-American and 158 Hispanic students’ admissions decisions, those students would still only constitute 0.92% and 2.5%, respectively, of the entire 6,322-person enrolling in-state freshman class. And this is assuming a 100%, unconstitutional use of race, not as a plus factor, but as a categorical condition for guaranteed admission. See Grutter, 539 U.S. at 329-30, 123 S.Ct. 2325 (making race an automatic factor in admissions would “amount to outright racial balancing, which is patently unconstitutional.”).
*262Assume further, that such a prohibited use of race was employed in only half of the University’s admissions decisions. This would still only yield 29 (0.46%) African-American and 79 (1.25%) Hispanic students.
Now assume that the University’s use of race is truly holistic; that given the multitude of other race-neutral variables the University considers and values sincerely, race’s significance is limited in any individual application packet. See Fisher, 645 F.Supp.2d at 608 (“UT considers race in its admissions process as a factor of a factor of a factor of a factor. As described in exhaustive detail above, race is one of seven ‘special circumstances,’ which is in turn one of six factors that make up an applicants personal achievement score.”). Lastly, assume that in this system, the University’s use of race results in a but-for offer of admission in one-quarter of the decisions. A twenty-five percent but-for admissions rate seems highly improbable if race is truly limited in its holistic weighting, but the unlikelihood of the assumption proves my point. Even under such a system, the University’s proper use of race holistically would only yield 15 (0.24%) African-American and 40 (0.62%) Hispanic students. African-American students, for example, admitted and enrolled by way of this holistic system would still only constitute two-tenths of one percent of the University of Texas’s 2008 entering freshman class. Such a use of race could have no discernable impact on the classroom-level “educational benefits diversity is designed to produce” or otherwise influence “critical mass” at the University of Texas generally. Such a plan exacts a cost disproportionate to its benefit and is not narrowly tailored. This is especially so on a university campus with, for example, 4,448 classes (out of 5,631) with zero or one African-American students, and 1,689 classes with zero or one Hispanic students. Fisher, 645 F.Supp.2d at 607.
More importantly, if the figures above are reasonably accurate, the University’s use of race also fails Grutter’s compelling interest test as a factual matter. See 539 U.S. at 333, 123 S.Ct. 2325 (“[Diminishing the force of [racial] stereotypes is both a crucial part of the Law School’s mission, and one that it cannot accomplish with only token numbers of minority students.”). From its inception immediately following Grutter, the University’s race-conscious admissions policy was described as essential to the University of Texas’s educational mission:
[T]o accomplish [UT’s] mission and fulfill its flagship role ... the undergraduate experience for each student must include classroom contact with peers of differing racial, ethnic, and cultural backgrounds. The proposal to consider race in the admissions process is not an exercise in racial balancing but an acknowledgment that significant differences between the racial and ethnic makeup of the University’s undergraduate population and the state’s population prevent the University from fully achieving its mission.
Fisher, 645 F.Supp.2d at 602 (citing Proposal to Consider Race and Ethnicity in Admissions, June 25, 2004 at 24). If the University’s use of race is truly necessary to accomplish its educational function, then as a factual matter, the University of Texas’s race-conscious measures have been completely ineffectual in accomplishing its claimed compelling interest.
In contrast, Top Ten Percent was responsible for contributing 305 and 1,164 African-American and Hispanic students, respectively, to the entering 2008 freshman class using entirely race-neutral means. These students represent 4.8% and 18.4% of the entering in-state fresh*263man class. In addition, of the 58 African-American and 158 Hispanic enrolled students evaluated on the basis of their AI and PAI scores, if the University’s use of race was truly holistic, the percentage of these students for whom race was a decisive factor (i.e., but-for admits) should be minimal. In other words, the vast majority of these 58 and 158 students were admitted based on objective factors other than race. That is, the University was able to obtain approximately 96% of the African-American and Hispanic students enrolled in the 2008 entering in-state freshman class using race-neutral means. And although the University argues that this number still does not qualify as critical mass, one thing is certain: the University of Texas’s use of race has had an infinitesimal impact on critical mass in the student body as a whole. As such, the University’s use of race can be neither compelling nor narrowly tailored.
I do not envy the admissions officials at the University of Texas. In 1997, in response to our decision in Hopwood v. Texas, 78 F.3d 932 (5th Cir.1996), the people of the State of Texas determined, through their elected representatives, that something needed to be done to improve minority enrollment at Texas’s public institutions of higher education. Texas’s Top Ten Percent law was intended to effectuate that desire. We take no position today on the constitutionality of that law.21 Instead, we are asked to scrutinize the legality of the University’s race-conscious policy designed to complement Top Ten Percent. Even with the limited data available, I cannot find that the University of Texas’s use of race is narrowly tailored where the University’s highly suspect use of race provides no discernable educational impact. In my view, the University’s program fails strict scrutiny before or after Grutter. See, e.g., Parents Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 790, 127 S.Ct. 2738, 168 L.Ed.2d 508 (2007) (Kennedy, J., concurring) (“[I]ndividual racial classifications employed in this manner may be considered legitimate only if they are a last resort to achieve a compelling interest.”) (citation omitted) (emphasis added). Before Grutter, it is unlikely that the Supreme Court would have found that the University of Texas’s means were narrowly tailored to the interest it asserts. Nonetheless, narrow tailoring in the university admissions context is not about balancing constitutional costs and benefits any longer. Post-Grutter, universities need not inflict the least harm possible so long as they operate in good faith. And in assessing good faith, institutions like the University of Texas need not even provide the type of metrics that allow courts to review their affirmative action programs. As long as these public institutions remain sufficiently opaque in their use of race, reviewing courts like ours will be hard pressed to find anything short of good faith and narrow tailoring. In the world post-Grwiier, courts are enjoined to take universities at their word.
Ill
The Supreme Court’s narrow tailoring jurisprudence has been reliably tethered, *264at least before 2003, to the principle that whenever the government divides citizens by race, which is itself an evil that can only be justified in the most compelling circumstances, that the means chosen will inflict the least harm possible, see Bakke, 438 U.S. at 308, 98 S.Ct. 2733 (opinion of Powell, J.), and fit the compelling goal “so closely that there is little or no possibility that the motive for the classification was illegitimate racial prejudice or stereotype.” Croson, 488 U.S. at 493, 109 S.Ct. 706; see also Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 84, 120 S.Ct. 631, 145 L.Ed.2d 522 (2000) (“[Wjhen a State discriminates on the basis of race ..., we require a tighter fit between the discriminatory means and the legitimate ends they serve.”). Grutter abandoned this principle and substituted in its place an amorphous, untestable, and above all, hopelessly deferential standard that ensures that race-based preferences in university admissions will avoid meaningful judicial review for the next several decades.
My disagreement with Grutter is more fundamental, however. Grutter’s failing, in my view, is not only that it approved an affirmative action plan incapable of strict scrutiny, but more importantly, that it approved the use of race in university admissions as a compelling state interest at all.
The idea of dividing people along racial lines is artificial and antiquated. Human beings are not divisible biologically into any set number of races.22 A world war was fought over such principles. Each individual is unique. And yet, in 2010, governmental decisionmakers are still fixated on dividing people into white, black, Hispanic, and other arbitrary subdivisions. The University of Texas, for instance, segregates student admissions data along five racial "classes. See, e.g., 2008 Top Ten Percent Report at 6 (reporting admissions data for White, Native-American, African-American, Asian-American, and Hispanic students). That is not how society looks any more, if it ever did.
When government divides citizens by race, matters are different.23 Government-sponsored discrimination is repugnant to the notion of human equality and is more than the Constitution can bear. See Grutter, 539 U.S. at 388, 123 S.Ct. 2325 (Kennedy, J., dissenting) (“Preferment by race, when resorted to by the State, can be the most divisive of all policies, containing within it the potential to destroy confidence in the Constitution and the idea of equality.”). There are no de minimis violations of the Equal Protection Clause, and when government undertakes any level of race-based social engineering, the costs are enormous. Not only are race-based policies inherently divisive, they reinforce stereotypes that groups of people, because of their race, gender, or ethnicity, think alike or have common life experiences. The Court has condemned such class-based presumptions repeatedly. See, e.g., *265United States v. Virginia, 518 U.S. 515, 533, 116 S.Ct. 2264, 135 L.Ed.2d 735 (1996) (“Supposed ‘inherent differences’ are no longer accepted as a ground for race or national origin classifications.”); Shaw, 509 U.S. at 647, 113 S.Ct. 2816 (rejecting the notion “that members of the same racial group — regardless of their age, education, economic status, or the community in which they live — think alike, share the same ... interests,” or have a common viewpoint about significant issues); Wygant, 476 U.S. at 316, 106 S.Ct. 1842 (Stevens, J., dissenting) (the “premise that differences in race, or the color of a person’s skin, reflect real differences ... is utterly irrational and repugnant to the principles of a free and democratic society”). I do not see how racial discrimination in university admissions is any less repugnant to the Constitution. If anything, government-sponsored discrimination in this context presents an even greater threat of long-term harm.24
For the most part, college admissions is a zero-sum game. Whenever one student wins, another loses. The entire competition, encouraged from age five on, is premised on individual achievement and promise.25 It is no exaggeration to say that the college application is 18 years in the making and is an unusually personal experience: the application presents a student’s best self in the hopes that her sustained hard work and experience to date will be rewarded with admission. Race-based preferences break faith with this expectation by favoring a handful of students based on a trait beyond the control of all. See Bakke, 438 U.S. at 361, 98 S.Ct. 2733 (opinion of Brennan, White, Marshall & Blackmun, JJ.) (“[Ajdvancement sanctioned, sponsored, or approved by the State should ideally be based on individual merit or achievement, or at least on factors within the control of the individual .... ”). Given the highly personal nature of the college admissions process, this kind of class-based discrimination poses an especially acute threat of resentment and its corollary — entitlement. More fundamentally, it “assures that race will always be relevant in American life, and that the ultimate goal of eliminating entirely from *266governmental decisionmaking such irrelevant factors as a human being’s race will never be achieved.” Croson, 488 U.S. at 495, 109 S.Ct. 706 (citation and internal quotation marks omitted).
Yesterday’s racial discrimination was based on racial preference; today’s racial preference results in racial discrimination. Changing the color of the group discriminated against simply inverts, but does address, the fundamental problem: the Constitution prohibits all forms of government-sponsored racial discrimination. Grutter puts the Supreme Court’s imprimatur on such ruinous behavior and ensures that race will continue to be a divisive facet of American life for at least the next two generations. Like the plaintiffs and countless other college applicants denied admission based, in part, on government-sponsored racial discrimination, I await the Court’s return to constitutional first principles.

. The Court’s discussion of race as a "plus” factor takes place in the context of strict scrutiny’s narrow tailoring inquiry. Whether race should be considered at all is a separate, more fundamental, matter. See infra Section III.


. Although I do not believe the government's use of race in university admissions can ever serve a compelling interest, assuming that it can, there is no reason why a well-designed point system could not account for an applicant's race, among other variables, and yet still provide meaningful, individualized consideration. See Ayres & Foster, 85 Tex. L. Rev. at 566-70; see also Gratz, 539 U.S. at 295, 123 S.Ct. 2411 (Souter, J., dissenting) ("[I]t is hard to see what is inappropriate in assigning some stated value to a relevant characteristic, whether it be reasoning ability, writing style, running speed, or minority race. Justice Powell’s plus factors necessarily are assigned some values. The college simply does by a numbered scale what the law school accomplishes in its 'holistic review’; the distinction does not imply that applicants to the undergraduate college are denied individualized consideration .... ” (citation omitted)).


. See, e.g., Larry Alexander & Maimón Schwarzschild, Grutter or Otherwise: Racial Preferences and Higher Education, 21 Const. Comment. 3 (2004); Chemerinsky, Constitutional Law 744.


. For example, a race-conscious admissions policy that added just one, three, or five members of a preferred minority group to an enrolling class of 6,700 would fail to be narrowly tailored. Such a program would have an intolerably high cost for little return. See infra Section II.


. See also id. at 528 n. 42 (citing, inter alia, William G. Bowen & Derek Bok, The Shape of the River: Long-Term Consequences of Considering Race in College and University Admissions 31-39 (1998)) (observing that the degree of racial preferences can be measured by examining the number of but-for admits and the qualification differentials between but-for admits and nonpreferred applicants who would have been admitted in the absence of affirmative action).


. In addition to the two essays that UT requires as part of each application packet, the University considers several of the factors described above in determining an applicant's personal achievement score. See Fisher v. Univ. of Tex. at Austin, 645 F.Supp.2d 587, 597 (W.D.Tex.2009) (“The third [Personal Achievement Index] element is the personal achievement score, which is based on an evaluation of the file in its entirety by senior members of the admissions staff. The evaluators conduct a holistic review considering the applicant’s demonstrated leadership qualities, extracurricular activities, awards and honors, work experience, service to the school or community, and special circumstances.’’).


. See Robert C. Post, The Supreme Court, 2002 Term — Foi~ward: Fashioning the Legal Constitution: Culture, Courts, and Law, 117 Harv. L. Rev. 4, 59-60 (2003) ("Although Grutter casts itself as merely endorsing Justice Powell’s opinion in Bakke, Grutter s analysis of diversity actually differs quite dramatically from Powell’s. Powell conceptualized diversity as a value intrinsic to the educational process itself. He regarded diversity as essential to 'the quality of higher education,' because education was a practice of enlightenment, 'of speculation, experiment, and creation,’ that thrived on the ‘robust exchange of ideas; characteristically provoked by confrontation between persons of distinct life experiences .... [Grutter] instead conceives of education as instrumental for the achievement of extrin*255sic social goods like professionalism, citizenship, or leadership .... Grutter's justifications for diversity thus potentially reach far more widely than do Powell's.”); see also Ayres & Foster, 85 Tex. L. Rev. at 578 n.215 (citing commentary).


. Justice Powell's opinion in Bakke conspicuously avoided claiming a categorical educational benefit of diversity, asserting only the potential for such benefits. See 438 U.S. at 314, 98 S.Ct. 2733 (opinion of Powell, J.).


. Every measure of social benefit or harm would be subjective and, at worst, capable of manipulation through framing biases.


. See Alexander & Schwarzschild, 21 Const. Comment, at 5 n.9 (criticizing the Court’s undue reliance on amicus briefs from corporate employers).


. For example, life experiences differ significantly if a Hispanic student's ethnicity originates in Mexico as opposed to Spain, or, for that matter, any of various Central and South American countries. Likewise, an African-American student whose roots come from Nigeria would be distinct in culture and ethnicity from a student whose ancestry originated in Egypt or Haiti. This same principle applies for students from non-preferred racial classes. For example, second-generation students from English, Irish, Scottish, or Australian ancestry would come with very different cultural experiences, and yet all of these students would be grouped together as "White” in racial classification systems like the one used at the University of Texas.


. See Lani Guinier, The Supreme Court, 2002 Term — Comment: Admissions Rituals as Political Acts: Guardians at the Gates of Our Democratic Ideals, 117 Harv. L. Rev. 113, 174-76 (2003).


. This is not to criticize universities, like the University of Texas, for implementing policies that seek to increase minority representation, not merely for its educational benefits on campus, but also for the secondary benefits that such increases in minority enrollment can have in the workplace and in society generally. A university degree confers professional and leadership opportunities unavailable otherwise, and ensuring that all segments of society have meaningful access to public institutions of higher education "represents a paramount government objective.” Grutter, 539 U.S. at 331-32, 123 S.Ct. 2325 (citing Brief of United States as Amicus Curiae 13). I do not question this goal, but rather the constitutionality of using race to attain it.


. As a result, UT’s policy suffers from all the same defects as the Law School policy evaluated in Grutter and discussed previously in this opinion. See supra Section I.


. See Bakke, 438 U.S. at 316, 98 S.Ct. 2733 (opinion of Powell, J.) (noting the "necessity of including more than a token number of black students”). See also Patricia Gurin et al., Diversity and Higher Education: Theory and Impact on Educational Outcomes, 72 Harv. Educ Rev. 330, 360-61 (2002) (enrolling "significant numbers of students of various groups” is necessary to enable students to "perceive differences both within groups and between groups”); Kathryn R.L. Rand & Steven Andrew Light, Teaching Race Without a Critical Mass: Reflections on Affirmative Action and the Diversity Rationale, 54 J. Legal. Educ. 316, 332-34 (2004) (noting that under a cost-benefit analysis it may be more difficult to justify an affirmative action program when a university is unable to enroll a critical mass of minority applicants).


. These statistics represent all classes at UT with five or more students, including large lecture courses. For classes with five to 24 students — the most likely to foster the vibrant discussion described in Grutter and Bakke— the figures are more revealing. In 2002, UT offered 3,616 classes with five to 24 students. Of these, 90% had one or zero African-American students and 43% had one or zero Hispanic students. See Proposal to Consider Race and Ethnicity in Admissions, June 25, 2004 at 26, Table 8.


. Today's decision, like the district court's, alternates between using statistics from admitted and enrolled students. If realizing the educational benefits of diversity is the University's asserted interest, only the data for enrolled students is relevant to our review.


. In the discussion that follows, I use the number of enrolled Texas residents (6,322) as a baseline rather than the aggregate enrollment for first-time freshman (6,715). There are two reasons for this. First, this case asks us to decide the necessity of UT’s race-conscious admissions policy in light of Texas's Top Ten Percent law. I find this question is evaluated most effectively by comparing enrollment data for Texas residents, which include precise figures for Top 10% and Non-Top 10% enrollees. Second, as the majority opinion recognizes, ante at 241-42 n. 155, the record does not include data showing what portion of the total applicant pool were Texas residents and what portion came from out-of-state. This is problematic. We know, for example, that the 2008 entering freshman class included 375 African-American and 1,338 Hispanic students, and that 363 and *2611,322 of these students, respectively, were Texas residents. See 2008 Top Ten Percent Report at 6-7. So, although we know that the 2008 enrolling freshman class included 12 African-American and 16 Hispanic students from out-of-state, we cannot intelligently discuss the potential impact of UT's race-conscious policy on this data set without also having total application and admissions information available for non-Texas residents. This does not affect my conclusions — the number of non-Texas African-American and Hispanic students enrolled in the freshman class is statistically insignificant.


. In this section, I often refer to a raw number followed by a percentage listed in parentheses. E.g., "305 (4.8%).” This percentage figure (_%) is calculated by dividing number of students cited by 6,322, the number of enrolled Texas residents in the 2008 freshman class.


. In assessing whether the University's use of race is narrowly tailored, today's majority opinion finds that Top Ten Percent is not a race-neutral alternative that serves the University's asserted interest “about as well” as its Gnitter-like plan. See ante at 238-42. My concurrence should not be read to approve or reject the constitutionality of percentage plans like Top Ten Percent. That issue remains open. I write separately to underscore the minimal effect that the University’s use of race has had on critical mass in light of Top Ten Percent, and why the University’s use of race would not, therefore, be narrowly tailored applying traditional strict scrutiny principles before Grutter. I recognize that Grutter appears to swallow this concern.


. See Alexander & Schwarzschild, 21 Const. Comment, at 6 & n. 10 ("There is broad scholarly support for this proposition. See, e.g., Naomi Zack, Philosophy of Science and Race 58-62 (2002); Joseph L. Graves, Jit, The Emperor's New Clothes: Biological Theories of Race at the Millennium (2001); Joshua M. Glasgow, On the New Biology of Race, 100 J. Phil. 456 (2003).").


. See Alexander & Schwarzschild, 21 Const. Comment, at 6-7 ("[W]hen the government classifies people racially and ethnically, and then makes valuable entitlements such as admission to a university turn on those classifications, ... that very fact encourages people to think that 'races’ are real categories, not bogus ones, and that one’s race is an exceedingly important rather than a superficial fact about oneself and others. In other words, it encourages people to pay close attention to race and to think in racial terms.”).


. Professor Cohen succinctly describes some of the effects of racial and ethnic preferences in higher education:
1. preference divides the society in which it is awarded;
2. it establishes a precedent in excusing admitted racial discrimination to achieve political objectives;
3. it corrupts the universities in which it is practiced, sacrificing intellectual values and creating pressures to discriminate by race in grading and graduation;
4. ...
5. it obscures the real social problem of why so many minority students are not competitive academically;
6. it obliges a choice of some few ethnic groups, which are to be favored above all others;
7. ...
8. it removes incentives for academic excellence and encourages separatism among racial and ethnic minorities;
9. it mismatches students and institutions, increasing the likelihood of failure for many minority students; and
10. it injures race relations over the long haul.
Carl Cohen & James P. Sterba, Affirmative Action & Racial Preference 109 (2003).


. For example, in the School of Architecture, the School of Fine Arts, and certain honors programs, where aptitude is essential, the University requires special portfolio, audition, and other requirements. See ante at 229 n. 87. In these and other impacted programs where student demand outstrips available space, the University recognizes and uses merit as the decisive consideration in admission. I do not see why excellence and merit warrant less consideration in the University’s other disciplines.